DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-25 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Amended Claims 11 and 25 now recite: "...secures the lead-through means (140 immovably in the opening (12) in receiving mould region (4)...".
The following is an examiner’s statement of reasons for allowance: 
[AltContent: arrow][AltContent: arrow]The closest prior art reference, Cerniglia (US 2006/0013919), discloses a slide retaining device for securing and releasing injection moulds with an analogous slide retainer to the instant invention. This slide retainer discloses some key elements of Claim 11 including one or more fixing screws through a housing into a complementary opening in a receiving mould and a separate “lead-through means” located in a housing accommodating the two screws, which is analogous the instant invention. However, critically, there is no contact of this version of a “lead-through means” by means of a projection on the periphery and resting on a corresponding seat region within the receiving mould.
[AltContent: textbox (Cerniglia – prior art with no corresponding seat region )]                                                                       


    PNG
    media_image1.png
    864
    762
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    654
    1020
    media_image2.png
    Greyscale


Additional prior art investigated did not provide any features that in combination with Cerniglia, the primary reference, would have rendered obvious this unique feature resting and secured in a fixed position against the receiving mould within the recess. These additional prior art references included: Armour (US 3,013,308), Chen (US 2008/0173786), Wieder (US 4,765,585), Brunner (US 3,433,450), Cichy (DE 20 2007 006 808 U1) and Liljevall (WO 2017/042136 A1). However, these potential secondary references would change the principle of how the primary reference would function whereby the shoulder screws of Cerniglia secure the roller or live bearing to roll and, moreover, none of these references comprised any features analogous to the securing screws extending through the lead-through means, which provides for the limited travel of the roller used in the slide securing mechanism within the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742